140 Ariz. 544 (1984)
683 P.2d 743
STATE of Arizona, Appellee,
v.
Sebastian PENA, Appellant.
No. 6105-PR.
Supreme Court of Arizona, En Banc.
May 7, 1984.
Robert K. Corbin, Atty. Gen. by William J. Schafer III, Gary A. Fadell, Asst. Attys. Gen., Phoenix, for appellee.
Ross P. Lee, Maricopa County Public Defender by James R. Rummage, Deputy Public Defender, Phoenix, for appellant.
HOLOHAN, Chief Justice.
The appellant Sebastian Pena escaped from the Maricopa County Jail where he had been confined awaiting trial on eight felony charges in case CR-124947. He was subsequently apprehended and indicted for escape in violation of A.R.S. § 13-2503. The appellant pled guilty to the escape charge and admitted two prior felony convictions. He was sentenced to the presumptive term of five years with the sentence to run consecutively to the sentence imposed in case CR-124947.
The appellant filed a timely appeal raising the single issue whether a mandatory consecutive sentence is required by A.R.S. § 13-2503 under the circumstances of this case. The court of appeals held that a mandatory consecutive sentence was not required, set aside the sentence and remanded the case for resentencing. We accepted the state's petition for review to resolve the conflict between this case and State v. Henderson, 133 Ariz. 259, 650 P.2d 1241 (App. 1982).
The analysis of the statute, A.R.S. § 13-2503, by the court of appeals in the instant case appears to be well reasoned and correct; therefore, we overrule the holding in State v. Henderson, supra. We approve and adopt the decision of the court of appeals in this case. State v. Sebastian Pena, 140 Ariz. 545, 683 P.2d 744 (App. 1983).
GORDON, V.C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.